         Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 1 of 12




Executive Commissioner
Dr. Courtney N. Phillips

February 4, 2020

Alexandria Pritchard
7146 HIGHWAY 60
WALLIS, TX 77485-9507


Operation #1577796
Prairie Harbor LLC

REGULAR AND CERTIFIED MAIL, RETURN RECEIPT REQUESTED
#70171070000025142674

Dear :Mrs. Pritchard,

The purpose of this letter is to inform you of the decision made by the Child Care Licensing
division of the Texas Health and Human Services Commission (HHSC) to place the following
child-care operation on corrective action- probation:

Name:Prairie Harbor LLC
Operation #: 1577796
Address: 7146 HIGHWAY 60, WALLIS, TX 77485-9507

Tex. Hum. Res. Code §42.071 authorizes HHSC to take corrective action against an operation
that does not comply with the minimum standards, rules, Chapter 42 of the Texas Human
Resources Code, or the specific terms of the permit.

40* Tex. Admin. Code §745.8605 sets forth the circumstances when HHSC may take a form of
enforcement action against an operation. HHSC applied this rule to the decision to take
enforcement action against your operation as follows:




                                        Child-Care Licensing
                               1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 2 of 12
Alexandria Pritchard
February 4, 2020
Page 2



We can recommend or impose an enforcement action any time we find one of the following:
(1) You supplied false information or made false statements during the application process;
(2) You falsified or permitted to be falsified any record or other materials that are required to be
maintained by Licensing minimum standards;
(3) You do not have the required insurance;
(4) You do not pay the required fees;
(5) A single serious deficiency of minimum standards, rules, or laws, including a finding of
abuse or neglect or background check matches;
(6) Several deficiencies that create an endangering situation;
(7) A repetition or pattern of deficiencies;
(8) An immediate threat or danger to the health or safety of children;
(9) You or someone working at your operation refuses, prevents, or delays our ability to
conduct an inspection and/or investigation;
(10) A failure to timely report necessary changes to Licensing;
(11) A failure to comply with any restrictions or limits placed on your permit;
(12) A failure to meet the terms and conditions of your evaluation or probation;
(13) A failure to comply with minimum standards, rules, or laws at the end of the suspension
period;
(14) A failure to submit information to us within two days of a change in your controlling
persons, as required in §745.903 of this title (relating to When must I submit to Licensing
information about a person whom I consider to be a controlling person at my child-care
operation?);
(15) You apply for a permit to operate a child-care operation within five years after:
(A) We revoked your permit; or
(B) You voluntarily closed your operation or relinquished your permit after receiving notice of
our intent to take adverse action against your permit or that we were taking adverse action
against your permit;
(16) You apply for a permit after we designate you as a controlling person, but before the
designation is sustained;
(17) It is within five years since your designation as a controlling person has been sustained;
(18) You apply for a permit to operate a child-care operation, and you are barred from
operating a child-care operation in another state;
(19) You apply for a permit to operate a child-care operation, and your permit to operate a
child-care operation in another state was revoked;
(20) You apply for a permit to operate a child-care operation, and your permit to operate was
revoked, suspended, or terminated by another Texas state agency as outlined in Chapter 531
of the Government Code, Subchapter W (relating to Adverse Licensing, Listing, or Registration
Decisions);
(21) You apply for a permit to operate a child-care operation and:
(A) You fail to comply with public notice and hearing requirements as set forth in §745.277 of
this title (relating to What will happen if I fail to comply with public notice and hearing
requirements?); or



                                          Child-Care Licensing
                                 1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 3 of 12
Alexandria Pritchard
February 4, 2020
Page 3




(B) The results of the public hearing meet one of the criteria set forth in §745.279 of this title
(relating to How may the results of a public hearing affect my application for a permit or a
request to amend my permit?);
(22) You operate a child-care operation, and that operation discharges or retaliates against an
employee, client, resident, or other person because the person or someone on behalf of the
person files a complaint, presents a grievance, or otherwise provides in good faith, information
relating to the misuse of restraint or seclusion at the operation;
(23) A reason set forth in Human Resources Code, §42.078;
(24) A failure to pay an administrative penalty under Human Resources Code, §42.078;
(25) A failure to follow conditions or restrictions placed on a person's presence at an
operation; or
(26) During the application process you were exempt from the public notice and hearing
requirements by §745.273(c) of this title (relating to Which residential child-care operations
must meet the public notice and hearing requirements?), but you never provide or cease to
provide trafficking victim services and do not meet the public notice and hearing requirements.

40* Tex. Admin. Code §745.8637 describes when HHSC may place an operation on probation
for a violation described in 40* Tex. Admin. Code §745.8605. Based on its application of this
rule, HHSC has determined that probation is the appropriate form of enforcement action to
take against your operation:

a) We may place your operation on probation for an issue identified in §745.8605 of this title
(relating to When can Licensing recommend or impose an enforcement action against my
operation?) if we determine that:
(1) your operation does not qualify for a less restrictive
enforcement action; (2) you have not demonstrated the ability to make the necessary
changes to address risk, but express a willingness to comply and make corrections;
(3) your operation will be able to mitigate risk by complying with the conditions identified in the
plan in addition to minimum standards; and
(4) a more restrictive enforcement action is not necessary to reduce risk.
(b) If we determine that are you not eligible for probation, we will consider imposing an
adverse action

The deficiencies cited are listed below:

Date                   Standard/           Standard/Rule/Law Description
                       Rule/Law

12/17/2019             748.2307(9)         Other Prohibited Punishments-subjecting a child to
                                           abusive or profane language




                                              Child-Care Licensing
                                     1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 4 of 12
Alexandria Pritchard
February 4, 2020
Page 4



12/10/2019             748.685(a)(5)     Caregiver responsibility - being able to intervene when
                                         necessary to ensure child's safety
11/22/2019             748.2307(9)       Other Prohibited Punishments-subjecting a child to
                                         abusive or profane language
10/31/2019             748.685(a)(5)     Caregiver responsibility - being able to intervene when
                                         necessary to ensure child's safety
10/01/2019             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                         hours after injury/illness that warrants treatment by a
                                         medical professional or hospitalization
09/24/2019             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                         hours after injury/illness that warrants treatment by a
                                         medical professional or hospitalization
09/20/2019             748.1101(b)(4)(A) Children's rights-The right to be free from any harsh,
                                         cruel, unusual, unnecessary, demeaning, or humiliating
                                         treatment or punishment.
09/20/2019             748.685(a)(4)     Caregiver responsibility - providing the level of
                                         supervision necessary to ensure each child's safety and
                                         well-being
09/09/2019             748.1101(b)(1)(B) Children's rights-Adhere to the child's rights to be free of
                                         abuse, neglect, and exploitation as defined in Texas
                                         Family Code 261.401
09/09/2019             748.1101(b)(6)(C) Children's rights-to confidential care/treatment, include
                                         keep medical & operation records private. Discussing
                                         them only when it's about child's care
09/09/2019             748.151(3)        Operational responsibilities - Maintain current, true,
                                         accurate, and complete records
09/09/2019             748.507(1)        Employee general responsibilities-Demonstrate
                                         competency, prudent judgment, self-control in presence
                                         of children and when performing assigned tasks
09/09/2019             748.535(2)(F)     Child-care administrator responsibilities-Ensuring that
                                         operation complies with applicable rules of chapter 748
                                         and other applicable rules and laws
09/09/2019             748.685(a)(4)     Caregiver responsibility - providing the level of
                                         supervision necessary to ensure each child's safety and
                                         well-being
08/26/2019             748.685(a)(3)     Caregiver responsibility - being aware of and
                                         accountable for each child's on-going activity
06/05/2019             748.685(a)(5)     Caregiver responsibility - being able to intervene when
                                         necessary to ensure child's safety
05/29/2019             748.507(1)        Employee general responsibilities-Demonstrate
                                         competency, prudent judgment, self-control in presence
                                         of children and when performing assigned tasks



                                             Child-Care Licensing
                                    1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 5 of 12
Alexandria Pritchard
February 4, 2020
Page 5



05/29/2019             748.685(a)(3)       Caregiver responsibility - being aware of and
                                           accountable for each child's on-going activity
05/13/2019             748.303(a)(3)(A)    Serious Incident-Report to Licensing as soon as aware
                                           of allegations or indications of abuse, neglect, or
                                           exploitation of a child
05/13/2019             748.535(2)(F)       Child-care administrator responsibilities-Ensuring that
                                           operation complies with applicable rules of chapter 748
                                           and other applicable rules and laws
05/06/2019             748.507(1)          Employee general responsibilities-Demonstrate
                                           competency, prudent judgment, self-control in presence
                                           of children and when performing assigned tasks
04/26/2019             748.303(a)(3)(A)    Serious Incident-Report to Licensing as soon as aware
                                           of allegations or indications of abuse, neglect, or
                                           exploitation of a child
04/26/2019             748.535(2)(F)       Child-care administrator responsibilities-Ensuring that
                                           operation complies with applicable rules of chapter 748
                                           and other applicable rules and laws
04/25/2019             748.151(3)          Operational responsibilities - Maintain current, true,
                                           accurate, and complete records
04/25/2019             748.507(1)          Employee general responsibilities-Demonstrate
                                           competency, prudent judgment, self-control in presence
                                           of children and when performing assigned tasks
03/20/2019             748.2303(a)         Corporal Punishment-May not use/threaten corporal
                                           punishment, such as hitting/spanking, forced exercise,
                                           holding physical position, unproductive work.
03/20/2019             748.2307(9)         Other Prohibited Punishments-subjecting a child to
                                           abusive or profane language
03/20/2019             748.311(4)          Serious Incident Documentation-Includes names of all
                                           adults involved and their role in relation to the child(ren)
03/08/2019             748.2303(a)         Corporal Punishment-May not use/threaten corporal
                                           punishment, such as hitting/spanking, forced exercise,
                                           holding physical position, unproductive work.
03/08/2019             748.2307(9)         Other Prohibited Punishments-subjecting a child to
                                           abusive or profane language
03/08/2019             748.311(4)          Serious Incident Documentation-Includes names of all
                                           adults involved and their role in relation to the child(ren)
02/14/2019             748.151(3)          Operational responsibilities - Maintain current, true,
                                           accurate, and complete records
02/14/2019             748.685(a)(1)       Caregiver responsibility - knowing which children they
                                           are responsible for
10/18/2018             748.151(3)          Operational responsibilities - Maintain current, true,
                                           accurate, and complete records



                                              Child-Care Licensing
                                     1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 6 of 12
Alexandria Pritchard
February 4, 2020
Page 6



10/18/2018             748.561(2)         Responsibilities of Professional level service
                                          provider-Developing, reviewing, and updating of service
                                          plans for a child in care
07/12/2018             748.1101(b)(1)(B) Children's rights-Adhere to the child's rights to be free of
                                          abuse, neglect, and exploitation as defined in Texas
                                          Family Code 261.401
07/12/2018             748.507(1)         Employee general responsibilities-Demonstrate
                                          competency, prudent judgment, self-control in presence
                                          of children and when performing assigned tasks
05/30/2018             748.685(a)(4)      Caregiver responsibility - providing the level of
                                          supervision necessary to ensure each child's safety and
                                          well-being
05/14/2018             748.685(a)(4)      Caregiver responsibility - providing the level of
                                          supervision necessary to ensure each child's safety and
                                          well-being
05/10/2018             748.1101(b)(4)(A)( Children's rights-The right to be free from being
                       ii)                subjected to or threatened with corporal punishment,
                                          including spanking or hitting
05/10/2018             748.151(3)         Operational responsibilities - Maintain current, true,
                                          accurate, and complete records
05/10/2018             748.2303(a)        Corporal Punishment-May not use/threaten corporal
                                          punishment, such as hitting/spanking, forced exercise,
                                          holding physical position, unproductive work.
05/07/2018             748.1009(1)        Child/caregiver ratio-Must employ an adequate number
                                          of caregivers to meet child/caregiver ratios
05/07/2018             748.685(a)(4)      Caregiver responsibility - providing the level of
                                          supervision necessary to ensure each child's safety and
                                          well-being
05/03/2018             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                          hours after injury/illness that warrants treatment by a
                                          medical professional or hospitalization
04/27/2018             748.303(a)(3)(A) Serious Incident-Report to Licensing as soon as aware
                                          of allegations or indications of abuse, neglect, or
                                          exploitation of a child
04/10/2018             748.1009(1)        Child/caregiver ratio-Must employ an adequate number
                                          of caregivers to meet child/caregiver ratios
04/10/2018             748.685(a)(4)      Caregiver responsibility - providing the level of
                                          supervision necessary to ensure each child's safety and
                                          well-being
04/06/2018             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                          hours after injury/illness that warrants treatment by a
                                          medical professional or hospitalization



                                             Child-Care Licensing
                                    1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 7 of 12
Alexandria Pritchard
February 4, 2020
Page 7



04/04/2018             748.1101(b)(4)(A)( Children's rights-The right to be free from being
                       ii)                subjected to or threatened with corporal punishment,
                                          including spanking or hitting
04/04/2018             748.151(3)         Operational responsibilities - Maintain current, true,
                                          accurate, and complete records
04/04/2018             748.2303(a)        Corporal Punishment-May not use/threaten corporal
                                          punishment, such as hitting/spanking, forced exercise,
                                          holding physical position, unproductive work.
03/27/2018             748.151(3)         Operational responsibilities - Maintain current, true,
                                          accurate, and complete records
03/27/2018             748.2551(c)(2)     EBI Implementation-Caregiver must use the minimal
                                          amount of reasonable and necessary physical force
03/27/2018             748.2605(a)(2)     Personal Restraints Prohibited-Restraints that obstruct
                                          child's airway
03/27/2018             748.565(2)         Professional level service provider-must review/approve
                                          service plans, updates, and reviews; sign and date to
                                          indicate approval
11/30/2017             748.2307(9)        Other Prohibited Punishments-subjecting a child to
                                          abusive or profane language
11/30/2017             748.303(a)(3)(A) Serious Incident-Report to Licensing as soon as aware
                                          of allegations or indications of abuse, neglect, or
                                          exploitation of a child
09/27/2017             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                          hours after injury/illness that warrants treatment by a
                                          medical professional or hospitalization
09/19/2017             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                          hours after injury/illness that warrants treatment by a
                                          medical professional or hospitalization
08/03/2017             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                          hours after injury/illness that warrants treatment by a
                                          medical professional or hospitalization
06/22/2017             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                          hours after injury/illness that warrants treatment by a
                                          medical professional or hospitalization
06/09/2017             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                          hours after injury/illness that warrants treatment by a
                                          medical professional or hospitalization
06/08/2017             748.303(a)(2)(A) Serious Incident-Report to Licensing no later than 24
                                          hours after injury/illness that warrants treatment by a
                                          medical professional or hospitalization




                                            Child-Care Licensing
                                   1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 8 of 12
Alexandria Pritchard
February 4, 2020
Page 8



05/22/2017         748.1101(b)(1)(B) Children's rights-Adhere to the child's rights to be free of
                                     abuse, neglect, and exploitation as defined in Texas
                                     Family Code 261.401
05/22/2017         748.507(1)        Employee general responsibilities-Demonstrate
                                     competency, prudent judgment, self-control in presence
                                     of children and when performing assigned tasks
03/13/2017         748.393(b)(3)     Active child record - Ensure record is kept accurate and
                                     current
03/06/2017         748.311           Serious Incident Documentation-Documented in written
                                     report
02/15/2017         748.393(b)(3)     Active child record - Ensure record is kept accurate and
                                     current
The conditions placed on your operation during this corrective action period are as follows:

   · You must comply with all of the conditions in the corrective action plan and
     correct the minimum standards that were deficient.
   · You must post the enclosed probation notice in a prominent place near all
     public entrances of the operation.
   · You must establish and maintain compliance with all Licensing statutes, rules,
     and minimum standards.
  1. The Licensed Child Care Administrator (LCCA),or approved designee must
     conduct unannounced visits to Prairie Harbor operation during the evening and
     weekend hours to ensure appropriate oversight of the direct care staff and
     supervisors. The unannounced visits must be conducted at least three times
     per week (a minimum of 3 hours per visit). Each visit must be documented in a
     master log. This documentation must include the dates and times of the visits,
     along with any serious incidents observed, the residents and staff present
     during the required visits and how concerns were addressed, should any
     concerns be noted. All entries on the master log must include the signature of
     the Licensed Child Care Administrator. The master log containing the
     necessary documentation must be available for review by licensing upon
     request. These visits should begin February 19, 2020 and continue throughout
     the duration of the probation period.




                                         Child-Care Licensing
                                1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 9 of 12
Alexandria Pritchard
February 4, 2020
Page 9



  2. The Licensed Child Care Administrator (LCCA) must review all serious incident
     reports and any video footage of the incidents within 72 hours of the
     occurrence. The purpose for the review is to assess whether employees are
     reporting serious incidents timely, reporting and documenting serious incidents
     accurately. Each serious incident must be documented in a master log. This
     documentation must include the dates, times and the location of the serious
     incidents, name of employee responsible for reporting serious incident and any
     action taken. Any concerns must be noted in the documentation as well as how
     concerns were addressed. All documentation must include the signature of the
     Licensed Child Care Administrator. The serious incident, the video footage of
     the incident and master log containing the necessary documentation must be
     available for review by Licensing upon request. The review must begin
     February 19, 2020 and continue throughout the duration of the probation period.
  3. The Licensed Child Care Administrator must ensure ratio is being met at all
     times. The LCCA must submit to Licensing via email by 5:00 p.m. each Friday
     the direct care staff's schedule for the following week. This schedule is to
     reflect the agency is meeting ratio. If any changes are made to the schedule
     the agency must notify the Inspector via electronic mail within 24 hours of the
     change. The first schedule must be submitted to Licensing by 5:00 p.m. on
     February 21, 2020 and each week thereafter for the duration of the Probation
     period.
  4. The Treatment Director must spend at least 12 hours per calendar week
     observing direct care staff interactions with children placed at the operation.
     During observations, the Treatment Director should model appropriate
     behaviors and interactions with children in care and provide direct feedback to
     staff about their work. These 12 hours are to be divided equally among all
     shifts and must include weekend hours each week. The operation must create
     a log to track the number of hours the Treatment Director spends during each
     observation. This log should include information regarding what the Treatment
     Director saw during the time they spent observing staff, any concerns the
     Treatment Director noted, and what was done to resolve these issues. This log
     must be submitted every Monday beginning February 24, 2020 and continue
     throughout the duration of the probation period.




                                        Child-Care Licensing
                               1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 10 of 12
Alexandria Pritchard
February 4, 2020
Page 10



  5. Beginning March 2, 2019, the Treatment Director and approved designee will
     meet monthly with each staff, including management staff that have direct
     contact with children and discuss the children they are responsible for, what
     triggers can cause certain behaviors and how they can best work with that
     particular child. The Treatment Director and approved designee will meet with
     each child monthly to discuss what bothers them at the facility that possibly
     causes certain behaviors and how staff can help, this information must be
     shared with staff during the monthly meeting(s). A copy of the meeting notes
     must be made available for review by Licensing upon request.
  6. A monthly meeting must be conducted by the Executive Director with all
     operation staff members to address the progress of the corrective action plan
     and all other issues or concerns your staff may have. There should be a
     discussion at each meeting providing the direct care staff an opportunity to
     discuss any barriers that could be present that would prevent staff from
     providing adequate supervision to youth in care. A copy of the meeting notes
     and a sign in sheet from the meeting must be available for review by Licensing
     upon request.
  7. All staff, including management staff must attend a 2 hour course on
     Supervision. The training must be provided by a qualified instructor not
     affiliated with the operation and the training must include a review of the
     minimum standards related to supervision. The training curriculum and trainer's
     credentials must be submitted for review and approved by Licensing by
     03/24/2020. All staff must attend and complete training by 04/23/2020. You
     must submit the training dates and times to RCCL two weeks in advance. The
     training must be conducted in person. An agenda for the training, trainer's
     credentials, attendance records, and post test and pre-test results for all
     participants must be kept at the operation and available for review by Licensing
     upon request.
  8. All staff, including management must attend a 2 hour course on reporting and
     documenting serious incidents. The training must be provided by a qualified
     instructor not affiliated with the operation and the training must include a review
     of the minimum standards related to reporting and documenting serious
     incident accurately. The training curriculum and trainer's credentials must be
     submitted for review and approve by Licensing by 03/24/2020. All staff must
     attend and complete training by 04/23/2020. You must submit the training dates
     and times to RCCL two weeks in advance. The training must be conducted in
     person. An agenda for the training, trainer's credentials, attendance records,
     and post test and pre-test results for all participants must be kept at the
     operation and available for review by Licensing upon request.




                                         Child-Care Licensing
                                1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 11 of 12
Alexandria Pritchard
February 4, 2020
Page 11



  9. All staff, including management must attend 2 hours of training that focuses on
     providing positive behavioral support for children in care and trauma informed
     care. These trainings must be obtained from a qualified instructor-led source
     not affiliated with the operation. The training curriculum and trainer's
     credentials must be submitted for review and approved by Licensing by
     03/24/2020. All staff must attend and complete training by 04/23/2020. You
     must submit the training dates and times to RCCL two weeks in advance. The
     training must be conducted in person. An agenda for the training, trainer's
     credentials, attendance records, and post test and pre-test results for all
     participants must be kept at the operation and available for review by Licensing
     upon request.
 10. All staff, including management team will attend 3 hours of training that focuses
     EBI and appropriate discipline. These trainings must be obtained from a
     qualified instructor-led source not affiliated with the operation. The training
     curriculum and the trainer's credentials must be submitted for review and
     approve by Licensing by 03/24/2020. All staff must attend and complete
     training by 04/23/2020. You must submit the training dates and times to RCCL
     two weeks in advance. The training must be conducted in person. An agenda
     for the training, trainer's credentials, attendance records, and post test and
     pre-test results for all participants must be kept at the operation and available
     for review by Licensing upon request.
 11. The Licensed Child Care Administrator (LCCA) or Executive Director will
     initiate and a work group that is comprised of direct delivery staff, residents,
     and a therapist. The work group force will be created to engage residents to
     develop ideas to reduce and or prevent self-harming amongst residents,
     altercations amongst peers, and restraints. This work group will meet every
     other week for the duration of the Probation period. Recommendations from
     the group must be submitted to the LCCA after each meeting. The LCCA must
     review and implement a plan to address recommendations from the group as
     appropriate. The meeting notes will be available for Licensing to review upon
     request. These meetings should begin no later than April 6, 2020 and will
     continue throughout the duration of this Probation period

You must keep documentation demonstrating compliance with these conditions at your
operation. This documentation must be available for review by licensing staff during an
inspection or investigation of your operation. A licensing representative will inspect your
operation to determine if it is meeting the corrective action conditions. These inspections will
be unannounced. As provided in Tex. Hum. Res. Code §42.044, you must allow licensing
representatives into your operation during operating hours to investigate, inspect and evaluate.
HHSC may revoke your permit if your operation continues to be deficient with minimum
standards, rules, laws or permit restrictions, or if you fail to comply with the above conditions



                                         Child-Care Licensing
                                1425 E 40TH ST, HOUSTON, TX 77022
        Case 2:11-cv-00084 Document 891 Filed on 06/16/20 in TXSD Page 12 of 12
Alexandria Pritchard
February 4, 2020
Page 12



during the corrective action period.


The corrective action period is scheduled to begin on 02/17/2020 and will end on 02/17/2021.
You have the right to request an administrative review if you disagree with HHSC's decision to
place your operation on corrective action. To request an administrative review, you must send
a written statement that includes your reason for dispute to Jennifer.Bennett@hhsc.state.tx.us
within fifteen (15) days of receipt of this letter. You may also expedite the begin date of your
corrective action period by sending a written statement that includes your decision to waive
your right to an administrative review before the 15-day timeframe to submit your request
expires.

*Currently, Child Care Licensing rules are located in Title 40 of the Texas Administrative Code. The
rules will be transferred to Title 26 at a later date.




Sincerely,




ALICIA COURTNEY
Licensing Supervisor
(713) 696-3623
Enclosure(s):

cc: Rich DuBroc
7146 HIGHWAY 60
WALLIS, TX. 77485-9507




                                            Child-Care Licensing
                                   1425 E 40TH ST, HOUSTON, TX 77022
